Appeals by the plaintiff from a judgment of the Supreme Court in favor of the defendant Tonawanda Power Company, entered in the Niagara county clerk’s office November 25, 1921, dismissing the complaint as to said Tonawanda Power Company; also an appeal by the defendant General Electric Company from the judgment aforesaid, and also from a judgment in favor of the plaintiff, entered December 3, 1921, and an order entered February 23, 1922, denying a motion for a new trial.
Judgment and order affirmed, with costs. All concur, except Sears, J., who dissents in a memorandum.
*855Appeal taken by General Electric Company from judgment of nonsuit as to Tonawanda Power Company dismissed, with costs. Judgment of nonsuit affirmed, with costs. All concur.